DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first vehicle communication unit, second vehicle communication unit, searching unit, determination unit, communication connection unit, and connection release unit in claim 1; preceding communication connection unit in claim 4; communication abnormality determination unit in claim 6; first vehicle communication unit, second vehicle communication unit, searching unit, determination unit, communication connection unit, and connection release unit in claim 9; first vehicle communication unit, second vehicle communication unit, searching unit, determination unit, communication connection unit, and connection release unit in claim 10; first vehicle communication unit and second vehicle communication unit in claim 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure in the specification can be found in paragraphs [0087]-[0088] and [0239]-[0242] of the specification as-filed. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Regarding claim 3, this claim recites the phrase “gradually increased” in line 2. It is unclear what is meant by “gradually” because this is a relative term. It is unclear what degree makes a “gradual” increase. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter. 

Regarding claim 10, this claim is rejected for being non-statutory because “a computer-readable storage medium” can merely be a software program or a transitory signal. A software program or a signal is not directed towards one of the four statutory categories. See MPEP 2106.03. Examiner has suggested adding “non-transitory” to “a computer-readable storage medium.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (CN 100579276 C).

Regarding claim 1, He discloses an industrial vehicle having a plurality of vehicle communication units including a first vehicle communication unit and a second vehicle communication unit that perform wireless communication (He, Page 4, Paragraph 2, “wherein upper of the track train is provided with at least two of the vehicle mounted wireless transceiving device”) [first and second vehicle communication unit are mapped to wireless transceiving device]; a remote operation device having a plurality of remote communication units that are arranged spaced apart from each other and perform wireless communication, the remote operation device remotely operating the industrial vehicle by transmitting a remote instruction signal instructing remote operation using at least one of the plurality of remote communication units, wherein the first vehicle communication unit, when in a first communication connection state of being communicatively connected to a first target remote communication unit among the plurality of remote communication units, receives the remote instruction signal transmitted from the first target remote communication unit (He, Page 4, Paragraph 2, “pair of vehicle mounted wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal between ground communication working link is established to ground communication” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); the industrial vehicle includes a searching unit that searches for a second target remote communication unit that is different from the first target remote communication unit among the plurality of remote communication units using the second vehicle communication unit (He, Pages 5-6, Paragraphs 5-2, “when needing to perform the communication switching, current time if said data control centre receives vehicle wireless transceiving device and more than one group of rail side wireless transceiving device combined with strongest signal between each other… the data control centre also can be set wireless transceiving device beside a vehicle wireless transceiving device and one rail to build a new vehicle-ground communication working link”); a determination unit that determines whether or not to communicatively connect the second target remote communication unit and the second vehicle communication unit based on a reception radio wave intensity of a signal that is transmitted from the second target remote communication unit and received by the second vehicle communication unit in a situation of the first communication connection state (He, Page 5, Paragraph 3, “Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); and a communication connection unit that communicatively connects the second target remote communication unit and the second vehicle communication unit based on an affirmative determination result of the determination unit (He, Page 5, Paragraph 3, “Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); the second vehicle communication unit, when in a second communication connection state of being communicatively connected to the second target remote communication unit, receives the remote instruction signal transmitted from the second target remote communication unit (He, Page 5, Paragraph 3, “to be a new vehicle-ground communication working link starts working and to start conveying the original vehicle-ground communication working link is carrying the communication service.” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); and the industrial vehicle includes a connection release unit that releases the first communication connection state so as to allow the first vehicle communication unit to communicatively connect with one of the plurality of remote communication units based on the second vehicle communication unit receiving the remote instruction signal from the second target remote communication unit (He, Page 5, Paragraphs 3-4, “then closing the original vehicle-ground communication working link, this method will not have data redundancy at the data receiving side condition”) [connection release unit is mapped to transceiving device]. 

Regarding claim 2, He further discloses the determination unit determines whether a state in which a second reception radio wave intensity serving as the reception radio wave intensity is higher than a first reception radio wave intensity which is a reception radio wave intensity of a signal that is transmitted from the first target remote communication unit and received by the first vehicle communication unit by greater than or equal to a threshold is continued over a prescribed period (He, Page 5, Paragraph 3, “when the original vehicle-ground communication a communication signal intensity of the link is less than a predetermined value”). 

Regarding claim 5, He further discloses the searching unit repeatedly performs a searching process of searching for the remote communication unit existing within a communication range of the second vehicle communication unit, and selects the second target remote communication unit from one or more remote communication units searched by the searching process, and the searching unit preferentially selects the remote communication unit of current determination target of the determination unit as the second target remote communication unit when a plurality of the remote communication units is searched in the searching processing in a situation where determination is performed by the determination unit (He, Pages 8-9, Paragraphs 3-2, “the data control centre 12 at the present time are detected with strongest signal as a working device, and to establish vehicle-ground communication working link to the combined 10B and 20B are combined”). 

Regarding claim 8, He further discloses the first vehicle communication unit is a first wireless module, the second vehicle communication unit is a second wireless module, and the industrial vehicle remote operation system includes a single wireless unit having a wireless microcomputer that controls the first wireless module and the second wireless module (He, Page 4, Paragraph 3, “data control centre is set on the train, all car track train is mounted wireless transceiving device is connected to the data control centre through a wired communication network (e.g., Ethernet) or wireless communication network (e.g., WLAN)”). 

Regarding claim 9, He discloses an industrial vehicle remotely operated by a remote instruction signal that instructs remote operation transmitted using at least one of a plurality of remote communication units arranged spaced apart from each other in a remote operation device, wherein the industrial vehicle comprises a plurality of vehicle communication units including a first vehicle communication unit and a second vehicle communication unit that perform wireless communication (He, Page 4, Paragraph 2, “wherein upper of the track train is provided with at least two of the vehicle mounted wireless transceiving device”) [first and second vehicle communication unit are mapped to wireless transceiving device]; the first vehicle communication unit, when in a first communication connection state of being communicatively connected to a first target remote communication unit among the plurality of remote communication units, receives the remote instruction signal transmitted from the first target remote communication unit (He, Page 4, Paragraph 2, “pair of vehicle mounted wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal between ground communication working link is established to ground communication” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); the industrial vehicle includes, a searching unit that searches for a second target remote communication unit that is different from the first target remote communication unit among the plurality of remote communication units using the second vehicle communication unit (He, Pages 5-6, Paragraphs 5-2, “when needing to perform the communication switching, current time if said data control centre receives vehicle wireless transceiving device and more than one group of rail side wireless transceiving device combined with strongest signal between each other… the data control centre also can be set wireless transceiving device beside a vehicle wireless transceiving device and one rail to build a new vehicle-ground communication working link”); a determination unit that determines whether or not to communicatively connect the second target remote communication unit and the second vehicle communication unit based on a reception radio wave intensity of a signal that is transmitted from the second target remote communication unit and received by the second vehicle communication unit in a situation of the first communication connection state (He, Page 5, Paragraph 3, “Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); and a communication connection unit that communicatively connects the second target remote communication unit and the second vehicle communication unit based on an affirmative determination result of the determination unit (He, Page 5, Paragraph 3, “Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); the second vehicle communication unit, when in a second communication connection state of being communicatively connected to the second target remote communication unit, receives the remote instruction signal transmitted from the second target remote communication unit (He, Page 5, Paragraph 3, “to be a new vehicle-ground communication working link starts working and to start conveying the original vehicle-ground communication working link is carrying the communication service.” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); and the industrial vehicle includes a connection release unit that releases the first communication connection state so as to allow the first vehicle communication unit to communicatively connect with one of the plurality of remote communication units based on the second vehicle communication unit receiving the remote instruction signal from the second target remote communication unit (He, Page 5, Paragraphs 3-4, “then closing the original vehicle-ground communication working link, this method will not have data redundancy at the data receiving side condition”) [connection release unit is mapped to transceiving device]. 

Regarding claim 10, He discloses a computer-readable storage medium storing an industrial vehicle remote operation program that uses a remote operation device to remotely operate an industrial vehicle, the remote operation device having a plurality of remote communication units that are arranged spaced apart from each other and perform wireless communication, and transmitting a remote instruction signal instructing remote operation using at least one of the plurality of remote communication units, the industrial vehicle having a plurality of vehicle communication units including a first vehicle communication unit and a second vehicle communication unit that perform wireless communication (He, Page 4, Paragraph 2, “wherein upper of the track train is provided with at least two of the vehicle mounted wireless transceiving device”) [first and second vehicle communication unit are mapped to wireless transceiving device]; the first vehicle communication unit, when in a first communication connection state of being communicatively connected to a first target remote communication unit among the plurality of remote communication units, receives the remote instruction signal transmitted from the first target remote communication unit (He, Page 4, Paragraph 2, “pair of vehicle mounted wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal between ground communication working link is established to ground communication” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); the industrial vehicle remote operation program causes the industrial vehicle to function as, a searching unit that searches for a second target remote communication unit that is different from the first target remote communication unit among the plurality of remote communication units using the second vehicle communication unit (He, Pages 5-6, Paragraphs 5-2, “when needing to perform the communication switching, current time if said data control centre receives vehicle wireless transceiving device and more than one group of rail side wireless transceiving device combined with strongest signal between each other… the data control centre also can be set wireless transceiving device beside a vehicle wireless transceiving device and one rail to build a new vehicle-ground communication working link”); a determination unit that determines whether or not to communicatively connect the second target remote communication unit and the second vehicle communication unit based on a reception radio wave intensity of a signal that is transmitted from the second target remote communication unit and received by the second vehicle communication unit in a situation of the first communication connection state (He, Page 5, Paragraph 3, “Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); and a communication connection unit that communicatively connects the second target remote communication unit and the second vehicle communication unit based on an affirmative determination result of the determination unit (He, Page 5, Paragraph 3, “Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); the second vehicle communication unit, when in a second communication connection state of being communicatively connected to the second target remote communication unit, receives the remote instruction signal transmitted from the second target remote communication unit (He, Page 5, Paragraph 3, “to be a new vehicle-ground communication working link starts working and to start conveying the original vehicle-ground communication working link is carrying the communication service.” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); and the industrial vehicle remote operation program causes the industrial vehicle to function as a connection release unit that releases the first communication connection state so as to allow the first vehicle communication unit to communicatively connect with one of the plurality of remote communication units based on the second vehicle communication unit receiving the remote instruction signal from the second target remote communication unit (He, Page 5, Paragraphs 3-4, “then closing the original vehicle-ground communication working link, this method will not have data redundancy at the data receiving side condition”) [connection release unit is mapped to transceiving device].

Regarding claim 11, He discloses an industrial vehicle remote operation method that uses a remote operation device to remotely operate an industrial vehicle, the remote operation device having a plurality of remote communication units that are arranged spaced apart from each other and perform wireless communication, and transmitting a remote instruction signal instructing remote operation using at least one of the plurality of remote communication units, the industrial vehicle having a plurality of vehicle communication units including a first vehicle communication unit and a second vehicle communication unit that perform wireless communication (He, Page 4, Paragraph 2, “wherein upper of the track train is provided with at least two of the vehicle mounted wireless transceiving device”) [first and second vehicle communication unit are mapped to wireless transceiving device]; wherein the industrial vehicle remote operation method comprises the steps of: a first receiving step in which the first vehicle communication unit, when in a first communication connection state of being communicatively connected to a first target remote communication unit among the plurality of remote communication units, receives the remote instruction signal transmitted from the first target remote communication unit (He, Page 4, Paragraph 2, “pair of vehicle mounted wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal between ground communication working link is established to ground communication” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); a searching step in which the industrial vehicle searches for a second target remote communication unit that is different from the first target remote communication unit among the plurality of remote communication units using the second vehicle communication unit (He, Pages 5-6, Paragraphs 5-2, “when needing to perform the communication switching, current time if said data control centre receives vehicle wireless transceiving device and more than one group of rail side wireless transceiving device combined with strongest signal between each other… the data control centre also can be set wireless transceiving device beside a vehicle wireless transceiving device and one rail to build a new vehicle-ground communication working link”); a determination step in which the industrial vehicle determines whether or not to communicatively connect the second target remote communication unit and the second vehicle communication unit based on a reception radio wave intensity of a signal that is transmitted from the second target remote communication unit and received by the second vehicle communication unit in a situation of the first communication connection state (He, Page 5, Paragraph 3, “Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); a communication connection step in which the industrial vehicle communicatively connects the second target remote communication unit and the second vehicle communication unit based on an affirmative determination result of the determination step (He, Page 5, Paragraph 3, “Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); and a second receiving step in which the second vehicle communication unit, when in a second communication connection state of being communicatively connected to the second target remote communication unit, receives the remote instruction signal transmitted from the second target remote communication unit (He, Page 5, Paragraph 3, “to be a new vehicle-ground communication working link starts working and to start conveying the original vehicle-ground communication working link is carrying the communication service.” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); and a connection release step in which the industrial vehicle releases the first communication connection state so as to allow the first vehicle communication unit to communicatively connect with one of the plurality of remote communication units based on the second vehicle communication unit receiving the remote instruction signal from the second target remote communication unit. (He, Page 5, Paragraphs 3-4, “then closing the original vehicle-ground communication working link, this method will not have data redundancy at the data receiving side condition”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over He  in view of Blakeney (US 5267261 A). 

	Regarding claim 3, He does not teach the determination unit determines whether the reception radio wave intensity is gradually increased over a prescribed period. 
	Blakeney teaches the determination unit determines whether the reception radio wave intensity is gradually increased over a prescribed period (Blakeney, Col. 26, Lines 47-66, “As the mobile station approaches the boundary of the cell serviced by base station A its searcher receiver detects an increase in the pilot signal strength of the pilot of neighboring base station B”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of He with determining that the radio wave intensity is increased over a period of time of Blakeney in order to determine another base station that is a potential for handoff for the wireless communications of an aircraft. When detecting that the signal intensity is increasing, this means that the vehicle is approaching another base station. Because the signal is getting stronger, this other base station would be a good candidate for a communications handoff of a vehicle. This allows the vehicle to receive close to constant strong signals wherever the vehicle travels and there is a base station nearby. 

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over He of Yousefi (CN 103354991). 

Regarding claim 4, He does not teach a preceding communication connection unit that communicatively connects the second target remote communication unit and the second vehicle communication unit without waiting for the determination result of the determination unit when the first communication connection state is released in a situation where determination is performed by the determination unit.
Yousefi teaches a preceding communication connection unit that communicatively connects the second target remote communication unit and the second vehicle communication unit without waiting for the determination result of the determination unit when the first communication connection state is released in a situation where determination is performed by the determination unit (Yousefi, Pages 25-26, Paragraphs 0189-0190, “Typically, may be main processing packet. However, if the main link is in failure (e.g., a deterioration state is not acceptable or destroyed)… the other one link manager 382 of a redundancy/backup module 440 activates one or more interconnecting ports 444 to connect to the new bridge-routing module 386”) [preceding communication connection unit mapped to redundancy/backup module 440]. 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of He with a preceding communication connection unit of Yousefi in order to backup the main link with a separate connection that can be used when the main connection fails. On a vehicle with no preceding communication connection units, when the main connection fails, the vehicle would be lost without a connection. With a preceding communication connection unit, the vehicle would still be able to connect to a base station and receive remote control commands even when the main connection fails. 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Shen (WO 2018094665 A1).

	Regarding claim 6, He does not teach the industrial vehicle includes a communication abnormality determination unit that determines communication abnormality when the first communication connection state is released in a situation where the second target remote communication unit is not searched by the searching unit over an error determination period.
	Shen teaches the industrial vehicle includes a communication abnormality determination unit that determines communication abnormality when the first communication connection state is released in a situation where the second target remote communication unit is not searched by the searching unit over an error determination period (Shen, Pages 35-36, Paragraphs 2-6, “Determine a network disconnection time when the signal strength of the serving cell does not satisfy the camping condition and/or the paging condition… It can be understood that the terminal stopping the search for the network can include the following three methods:”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of He with determining communication abnormality when the first connection state is released while the searching unit does not search over an error determination time interval of Shen in order to conserve battery power of the moving terminal. When the first communication connection is released due to insufficient signal strength, the terminal searches for other networks. This searching process consumes power. However, if the terminal is in a static state or off state, the terminal does not search for a network because the network is not needed, thereby conserving battery power. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Bae (US 20160066220 A1).

	Regarding claim 7, He teaches a first wireless unit having a first wireless module and a second wireless unit having a second wireless module and the first wireless unit and the second wireless unit exchange information with each other (He, Page 4, Paragraph 3, and Page 8, Paragraphs 1-2, all car track train is mounted wireless transceiving device is connected to the data control centre through a wired communication network (e.g., Ethernet) or wireless communication network (e.g., WLAN)). 
 
He does not teach a first wireless microcomputer that controls the first wireless module, and a second wireless microcomputer that controls the second wireless module. 
	Bae teaches the industrial vehicle includes a first wireless microcomputer that controls the first wireless module, and a second wireless microcomputer that controls the second wireless module (Bae, Fig. 2 and Fig. 9 AND Page 11, Paragraphs 0178-0182, “a first communication module configured to receive a measurement message for a second network from a first network and a second communication module configured to provide information on the second network to the first communication module in response to the message provided from the first communication module”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of He with a first wireless microcomputer and a second wireless microcomputer of Bae in order to have multiple sources of network connection control of each transceiver. Having two microcomputers allows the vehicle to communicate with multiple base station sources. This redundancy also prevents communication loss because if one wireless module is disconnected, the other module that is still connected can send data to the microcomputer of the disconnected module. As stated in Bae, “Additionally, when the second communication module does not obtain the information on the second network according to the measurement result, the first communication module may measure the information on the second network through a gap measurement method.” (Bae, Page 11, Paragraph 0180). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/Primary Examiner, Art Unit 3669